Citation Nr: 1753010	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney-at-Law


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2003 to January 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the May 2011 rating decision, the RO denied entitlement to service connection for depressive disorder (previously claimed as anxiety condition). 

The Veteran requested the opportunity to testify at a personal hearing before a Decision Review Officer (DRO) at the RO. This hearing was scheduled for June 2013 but the Veteran failed to appear. In her substantive appeal, the Veteran requested the opportunity to testify at a video conference hearing before a Veteran's Law Judge sitting in Washington, DC. The requested hearing was scheduled for April 2016, but the Veteran did not appear for the hearing. The Veteran did not request a postponement of the hearing date or explain why she did not appear for the hearing. Under these circumstances, the hearing request is considered withdrawn. See 38 C.F.R. § 20.702. 

This matter was before the Board in May 2016, where the remaining issue on appeal was recharacterized into service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD. The Board then remanded the claim for additional development. The Appeals Management Center (AMC) readjudicated the claim in a September 2016 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a September 2017 correspondence to VA, the Veteran's attorney indicated they had requested private treatment records from the Veteran's psychological provider. At present, those records remain outstanding. Therefore, a remand is required since the Board has notice of outstanding relevant records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to submit any outstanding private treatment records. Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records. All attempts made must be documented in the claims file, to include the unavailability of any identified records. For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the any benefit sought remains denied, the Veteran and her attorney should be issued an SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



